


110 HR 1081 IH: Insurance Industry Competition Act of

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1081
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. DeFazio (for
			 himself, Mr. Taylor,
			 Mr. Jindal,
			 Mr. Melancon,
			 Mr. Alexander, and
			 Mr. Jones of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Energy and Commerce and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To further competition in the insurance
		  industry.
	
	
		1.Short titleThis Act may be cited as the
			 Insurance Industry Competition Act of
			 2007.
		2.Antitrust
			 enforcement authority
			(a)In
			 generalThe Act of March 9, 1945 (59 Stat. 33; 15 U.S.C. 1011 et
			 seq.) (commonly known as the McCarran-Ferguson Act) is amended—
				(1)in section 2(b)
			 (15 U.S.C. 1012(b)), by—
					(A)inserting
			 as it relates to unfair methods of competition, after
			 Commission Act, as amended,; and
					(B)striking to
			 the extent that such business is not regulated by State law and
			 inserting The Federal Trade Commission Act, as it relates to areas other
			 than unfair methods of competition, shall be applicable to the business of
			 insurance to the extent that such business is not regulated by State
			 law.; and
					(2)by striking
			 section 3 (15 U.S.C. 1013).
				(b)Federal Trade
			 Commission ActSection 6 of the Federal Trade Commission Act (15
			 U.S.C. 46) is amended by striking the third undesignated paragraph following
			 subsection (i).
			3.Joint enforcement
			 policy statementThe
			 Department of Justice and the Federal Trade Commission may issue joint
			 statements of their antitrust enforcement policies regarding joint activities
			 in the business of insurance.
		
